                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                          PageID.1960    Page 1 of 7


                                                                                                       US DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF MICHIGAN
                                                                                                   SOUTHERN DIVISION-DETROIT

                                                                             UNITED STATES OF AMERICA

                                                                                                    Plaintiff,
                                                                             v.                                                            Case No. 17-20183
                                                                                                                                           Hon. Mark Goldsmith

                                                                             D-1 DARRICK BELL

                                                                                                    Defendant.

                                                                             _____________________________________________________________/
                                                                             UNITED STATES ATTORNEY              AMBERG & AMBERG, PLLC
                                      C O U N S E L O R S




                                                                             Matthew Schneider (P62190)          James W. Amberg (P68564)
                                                                             Jerome Gorgon                       Attorneys for D-1 Darrick Bell
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             Attorneys for the Government        32121 Woodward Ave, Ste PH
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             211 W. Fort Street, Suite 2001      Royal Oak, MI 48073
                        ______________________




                                                                             Detroit, MI                         248.681.6255 office
                                                            (248) 681-6255




                                                                             313.226.9100 office                 248.681.0115 fax
                                                                                                                 www.amberglaw.net
                               A N D




                                                                             _____________________________________________________________/
&
           A T T O R N E Y S
  AMBERG




                                                                              DEFENDANT D-1 DARRICK BELL’S MOTION FOR A BILL OF PARTICULARS

                                                                                                             Certificate of Service
                                                                                                               Brief in Support
                                                                                                         _________________________

                                                                                       Now comes Darrick Bell, by his attorney, James W. Amberg, and respectfully

                                                                             requests this Court order the Government produce a Bill of Particulars for the

                                                                             following reasons:

                                                                                  1.      Pursuant to LCR 7.1, counsel for the Defendant contacted AUSA Jerome

                                                                                          Gorgon seeking concurrence in the relief requested in this Motion on

                                                                                          March 20, 2020. Concurrence was denied.

                                                                                  2.      Mr. Bell is charged in the Superseding Indictment, along with eight other

                                                                                          defendants, with a variety of serious charges involving allegations of sex

                                                                                          trafficking and narcotics distribution.
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                     PageID.1961    Page 2 of 7


                                                                             3.      Specifically, the Superseding Indictment charges Mr. Bell with the

                                                                                     following:

                                                                             •    Count One: Sex Trafficking Conspiracy
                                                                             •    Count Three: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Four: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Five: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Six: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Seven: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Eight: Sex Trafficking by Force, Fraud, and Coercion
                                                                             •    Count Eleven: Conspiracy to Distribute a Controlled Substance
                                                                             •    Count Fifteen: Distribution of a Controlled Substance Resulting in Death or
                                                                                  Serious Injury
                                                                             •    Count Seventeen: Distribution of a Controlled Substance Resulting in Death
                                                                                  or Serious Injury
                                                                             •    Count Eighteen: Maintaining Drug-Involved Premises
                                      C O U N S E L O R S




                                                                             4.      For purposes of this Motion, Mr. Bell focuses on Counts Fifteen and
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                     Seventeen.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             5.      Count Fifteen alleges that “On or about On or about November 3, 2016,
                                                            (248) 681-6255
                               A N D




                                                                                     in the Eastern District of Michigan, Defendants Darrick Demard Bell,
&




                                                                                     Janette Gaggo Tawfik, and Terry Pruitt, and others known and unknown
           A T T O R N E Y S
  AMBERG




                                                                                     to the Grand Jury, aided, abetted, counseled and induced by each other,

                                                                                     knowingly distributed a measurable amount of heroin, a Schedule II

                                                                                     controlled substance to S.P., whose serious bodily injury resulted from

                                                                                     the use of such substance, in violation of Title 21, United States Code,

                                                                                     Sections 841(a)(l) and 841(b)(l)(C) and Title 18, United States Code,

                                                                                     Section 2.” (Superseding Indictment; R98, Pd ID 316)

                                                                             6.      Count Seventeen alleges that “Ort or about December 26, 2016, in the

                                                                                     Eastern District of Michigan, Defendants Darrick Demard Bell, Janette

                                                                                     Gaggo Tawfik, and Terry Pruitt, and others known and unknown to the

                                                                                     Grand Jury, aided, abetted, counseled and induced by each other,

                                                                                     knowingly distributed a measurable amount of heroin, a Schedule II

                                                                                     controlled substance to A.D., whose serious bodily injury and death


                                                                                                                     2
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                          PageID.1962    Page 3 of 7


                                                                                        resulted from the use of such substance, in violation of Title 21, United

                                                                                        States Code, Sections 841(a)(l) and 841(b)(l)(C) and Title 18, United

                                                                                        States Code, Section 2.” (Id at Pg ID 318)

                                                                                7.      Fed R Crim P 7(f) indicates that “The court may direct the government to

                                                                                        file a bill of particulars. The defendant may move for a bill of particulars

                                                                                        before or within 14 days after arraignment or at a later time if the court

                                                                                        permits. The government may amend a bill of particulars subject to such

                                                                                        conditions as justice requires.”

                                                                                8.      A Bill of Particulars is necessary as Counts Fifteen and Seventeen of the
                                      C O U N S E L O R S




                                                                                        Superseding Indictment fail to adequately inform Mr. Bell of the specifics
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                                        of charges against which he must defend at trial.
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                     FOR THESE REASONS, as well as those contained in the attached Brief in
                                                            (248) 681-6255
                               A N D




                                                                             Support, Mr. Bell requests the Court order the Government produce a Bill of
&




                                                                             Particulars to better explain Counts Fifteen and Seventeen.
           A T T O R N E Y S
  AMBERG




                                                                                                                               Respectfully submitted,

                                                                                                                               /s/James W. Amberg______
                                                                                                                               AMBERG & AMBERG, PLLC
                                                                                                                               James W. Amberg P68564
                                                                                                                               Attorneys for D-1 Darrick Bell
                                                                                                                               32121 Woodward Ave. Suite PH
                                                                                                                               Royal Oak, MI 48073
                                                                                                                               248.681.6255
                                                                                                                               248.681.0115 (fax)
                                                                             Dated: March 20, 2020

                                                                                                            Certificate of Service

                                                                                   I, James W. Amberg, attorney at law, certify that on March 20, I caused a
                                                                             copy of this Motion to be served upon the Government and the Court via efile.

                                                                                                                      /s/ James W. Amberg________
                                                                                                                      James W. Amberg (P68564)




                                                                                                                           3
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                          PageID.1963     Page 4 of 7


                                                                                                    US DISTRICT COURT
                                                                                               EASTERN DISTRICT OF MICHIGAN
                                                                                                SOUTHERN DIVISION-DETROIT

                                                                             UNITED STATES OF AMERICA

                                                                                                  Plaintiff,
                                                                             v.                                                             Case No. 17-20183
                                                                                                                                            Hon. Mark Goldsmith

                                                                             D-1 DARRICK BELL

                                                                                                  Defendant.

                                                                             _____________________________________________________________/
                                                                             UNITED STATES ATTORNEY              AMBERG & AMBERG, PLLC
                                      C O U N S E L O R S




                                                                             Matthew Schneider (P62190)          James W. Amberg (P68564)
                                                                             Jerome Gorgon                       Attorneys for D-1 Darrick Bell
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             Attorneys for the Government        32121 Woodward Ave, Ste PH
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073




                                                                             211 W. Fort Street, Suite 2001      Royal Oak, MI 48073
                        ______________________




                                                                             Detroit, MI                         248.681.6255 office
                                                            (248) 681-6255




                                                                             313.226.9100 office                 248.681.0115 fax
                                                                                                                 www.amberglaw.net
                               A N D




                                                                             _____________________________________________________________/
&
           A T T O R N E Y S
  AMBERG




                                                                              BRIEF IN SUPPORT OF DEFENDANT D-1 DARRICK BELL’S MOTION FOR A
                                                                                  WRITTEN PROFFER AND HEARING ON ADMISSIBILITY OF CO-
                                                                                       CONSPIRATOR STATEMENTS UNDER FRE 801(d)(2)€

                                                                                    Under Fed R Crim P 7(c), an indictment must include a “plain, concise, and

                                                                             definite written statement of the essential facts constituting the offense charged.”

                                                                             It is well known that an indictment is legally insufficient unless “it, first, contains

                                                                             the elements of the offense charged and fairly informs a defendant of the charge

                                                                             against which he must defend, and, second, enables him to plead an acquittal or

                                                                             conviction in bar of future prosecutions for the same offense.” Hamling v United

                                                                             States, 418 US 87, 117 (1974); see also United States v Schaffer, 586 F3d 414,

                                                                             422 (6th Cir 2009) (“[T]he indictment must: (1) ‘set out all of the elements of the

                                                                             charged offense and must give notice to the defendant of the charges he faces,’

                                                                             and (2) ‘be sufficiently specific to enable the defendant to plead double jeopardy in



                                                                                                                         4
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                           PageID.1964     Page 5 of 7


                                                                             a subsequent proceeding, if charged with the same crime based on the same

                                                                             facts.’” (quoting United States v Douglas, 398 F3d 407, 411 (6th Cir 2005)));

                                                                             United States v Chichy, 1 F3d 1501, 1504 n3 (6th Cir 1993)(“An indictment as

                                                                             drafted is presumed sufficient if it tracks the statutory language, cites the elements

                                                                             of the crimes charged, and provides approximate dates and times.” (collecting

                                                                             cases)).

                                                                                      Although an indictment may be legally sufficient for purposes of Rule 7(c)

                                                                             and Hamling, it may nonetheless fail to provide enough detail to enable a

                                                                             defendant to meaningfully prepare for trial. Accordingly, Fed R Crim P 7(f) states
                                      C O U N S E L O R S




                                                                             that the Court “may direct the government to file a bill of particulars.” A bill of
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             particulars is meant to serve the following purposes:
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                                      “(1) to inform the defendant of the nature of the charge against him with
                                                            (248) 681-6255




                                                                                      sufficient precision to enable him to prepare for trial; (2) to avoid or
                               A N D




                                                                                      minimize the danger of surprise at the time of trial; and (3) to enable him to
                                                                                      plead his acquittal or conviction in bar of another prosecution for the same
&




                                                                                      offense where the indictment itself is too vague, and indefinite for such
           A T T O R N E Y S
  AMBERG




                                                                                      purposes.” United States v Birmley, 529 F2d 103, 108 (6th Cir 1976)

                                                                                      According to the Sixth Circuit, “the test in ruling on a motion for a bill of

                                                                             particulars is whether providing such details is necessary to the preparation of the

                                                                             defense and avoidance of prejudicial surprise.” United States v Musick, 291 F App'x

                                                                             706, 724 (6th Cir 2008)

                                                                                      Mr. Bell is charged with a slew of charges ranging from sex trafficking

                                                                             conspiracies to narcotics conspiracies. As part of these allegations, he is accused

                                                                             of providing heroin to S.P. and A.D., of which the result was serious injury and

                                                                             death.

                                                                                      Regarding S.P., the closest counsel can determine as to what happened is a

                                                                             brief mention in numerous search warrant affidavits where it is alleged that Detroit

                                                                             Police and Detroit EMS treated somebody for an overdose in a specific hotel room



                                                                                                                           5
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20                                         PageID.1965     Page 6 of 7


                                                                             at the Victory Inn. It is unknown who this person was or whether this was S.P. It

                                                                             is also unclear what the “serious injury” was. 21 USC § 802(25) states “[t]he term

                                                                             “serious bodily injury” means bodily injury which involves— (A) a substantial risk

                                                                             of death; (B) protracted and obvious disfigurement; or (C) protracted loss or

                                                                             impairment of the function of a bodily member, organ, or mental faculty.”

                                                                             Nowhere in Count Fifteen does it describe what this injury was.

                                                                                   As to A.D., Count Seventeen indicates that a death occurred on December

                                                                             26, 2016. Nowhere within the discovery is there reference to this alleged

                                                                             occurrence outside of a general allegation that a death took place at a different
                                      C O U N S E L O R S




                                                                             hotel in Dearborn on this date found in a search warrant affidavit. Further, it is
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH




                                                                             unclear from what has been provided by the Government who A.D. is or why, if
                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________




                                                                             A.D. is in fact deceased, this information cannot be provided to counsel. Because
                                                            (248) 681-6255
                               A N D




                                                                             there is a death here and the death is alleged to have been caused by a specific
&




                                                                             narcotic, it is paramount to have at least some notice of the deceased in order for
           A T T O R N E Y S
  AMBERG




                                                                             Mr. Bell to adequately prepare a defense.

                                                                                   Mr. Bell understands that a request for a Bill of Particulars should not be a

                                                                             fishing expedition for discovery. However, in this circumstance, given the lack of

                                                                             any discovery, coupled with the generalities of the allegations, it is impossible to

                                                                             adequately prepare any type of defense to these charges. Counts Fifteen and

                                                                             Seventeen fail to adequately inform Mr. Bell of what he is charged with and

                                                                             because of this, he cannot defend himself.

                                                                                   For these reasons, it is requested that the Court order the Government to

                                                                             provide Mr. Bell with a Bill of Particulars indicating what theory of serious injury is

                                                                             being pursued in Count Fifteen, and who is the deceased in Count Seventeen.




                                                                                                                        6
                                       Case 2:17-cr-20183-MAG-RSW ECF No. 415 filed 03/24/20             PageID.1966    Page 7 of 7


                                                                                                  Respectfully submitted,

                                                                                                  /s/ James Amberg
                                                                                                  ____________________________
                                                                                                  AMBERG & AMBERG, PLLC
                                                                                                  James W. Amberg P68564
                                                                                                  Attorneys for D-1 Darrick Bell
                                                                                                  32121 Woodward Avenue, PH
                                                                                                  Royal Oak, MI 48073
                                                                                                  248.681.6255
                                                                             March 20, 2020       248.681.0115 (fax)
                                      C O U N S E L O R S
AMBERG, PLLC

                 32121 WOODWARD AVENUE, PH

                     WWW.AMBERGLAW.NET
                      ROYAL OAK, MI 48073

                        ______________________

                                                            (248) 681-6255
                               A N D
&
           A T T O R N E Y S
  AMBERG




                                                                                              7
